Title: From James Madison to Thomas M. Willing and Thomas W. Francis, 1 March 1804
From: Madison, James
To: Willing, Thomas M.,Francis, Thomas W.



Gentlemen.
Department of State March 1st. 1804
I have received your letter of the 14th. ult. requesting that the bonds you exicuted as sureties for Mr. Cathcart as Consul of the United States at Tripoli, and for Mr. Wollaston as their Consul at Genoa may be cancelled. The Offices of both those Gentlemen have ceased: Mr. Cathcart has rendered his public accounts from time to time but they are not settled, tho’ no doubt is entertained that they will be, on his return to the United States, which is shortly expected to take place: it is not known that Mr. Wollaston ever received any monies belonging to the public. But on recurring to the 6th. Section of the act of Congress of the 14th. April 1792, you will observe that the bond given by Consuls is intended not only to secure the faithful exicution of their offices towards the U. States, but their “truly accounting for all monies, goods and effects which may come into their possession in virtue of that act,” in which individuals have an interest. Bonds of this nature therefore are not considered such as may safely be cancelled, since breaches of them may have taken place of which the Executive is not apprized and which future circumstances may disclose: Moreover, if, in any given instance no breach has been committed, the sureties can in no respect be injured by the bond remaining; but in the opposite supposition to cancel it would be a sacrifice of the right of those who may have sustained loss by the unfaithful conduct of the Consul. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   For the cited section of the 14 Apr. 1792 “Act concerning Consuls and Vice-Consuls,” see U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:256.


